
	
		I
		111th CONGRESS
		2d Session
		H. R. 5113
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Child Nutrition Act of 1966 to establish the
		  Healthy Habits School Challenge Program to reduce childhood obesity by
		  recognizing schools that are creating healthier school environments for
		  children by promoting good nutrition and physical activity, and for other
		  purposes.
	
	
		1.Local Wellness Policy;
			 Healthy Habits Challenge ProgramThe Child Nutrition Act of 1966 (42 U.S.C.
			 1771 et seq.) is amended by inserting after section 19, the following:
			
				19A.Local wellness
				policy; Healthy habits Challenge program
					(a)Local wellness
				policy
						(1)In
				generalNot later than the first day of the school year beginning
				after June 30, 2010, each local educational agency participating in a program
				authorized by the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
				et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall
				establish or expand a local school wellness policy for schools under the local
				educational agency that, at a minimum—
							(A)includes goals for
				nutrition education, physical activity, and other school-based activities that
				are designed to promote student wellness in a manner that the local educational
				agency determines is appropriate;
							(B)includes nutrition
				guidelines selected by the local educational agency for all foods available on
				each school campus under the local educational agency during the school day
				with the objectives of promoting student health and reducing childhood
				obesity;
							(C)provides an
				assurance that guidelines for reimbursable school meals shall not be less
				restrictive than regulations and guidance issued by the Secretary pursuant to
				subsections (a) and (b) of section 10 of this Act and sections 9(f)(1) and
				17(a) of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1758(f)(1), 1766(a)), as those regulations and guidance apply to
				schools;
							(D)establishes a plan
				for measuring implementation of the local wellness policy, including
				designation of 1 or more persons within the local educational agency or at each
				school, as appropriate, charged with operational responsibility for ensuring
				that the school meets the local wellness policy; and
							(E)involves parents,
				students, representatives of the school food authority, the school board,
				school administrators, and the public in the development of the school wellness
				policy.
							(2)Technical
				Assistance and Best Practices
							(A)In
				generalFrom the amounts appropriated to carry out this
				paragraph, the Secretary, in coordination with the Secretary of Education and
				in consultation with the Secretary of Health and Human Services, acting through
				the Centers for Disease Control and Prevention, shall make available to local
				educational agencies, school food authorities, and State educational agencies,
				on request, information and technical assistance for use in—
								(i)establishing
				healthy school nutrition environments;
								(ii)reducing
				childhood obesity; and
								(iii)preventing
				diet-related chronic diseases.
								(B)ContentTechnical
				assistance provided by the Secretary under this paragraph shall—
								(i)include relevant
				and applicable examples of schools and local educational agencies that have
				taken steps to offer healthy options for foods sold or served in
				schools;
								(ii)include such
				other technical assistance as is required to carry out the goals of promoting
				sound nutrition and establishing healthy school nutrition environments that are
				consistent with this subsection;
								(iii)be provided in
				such a manner as to be consistent with the specific needs and requirements of
				local educational agencies;
								(iv)providing
				examples of model local school wellness policies developed by the Secretary;
				and
								(v)be
				for guidance purposes only and not be construed as binding or as a mandate to
				schools, local educational agencies, school food authorities, or State
				educational agencies.
								(b)Healthy Habits
				School Challenge Program
						(1)Program
				establishedFrom the amounts appropriated to carry out this
				section, not later than 180 days after the date of the enactment of this
				section, the Secretary shall establish the Healthy Habits School Challenge
				Program (in this subsection referred to as the Program) to
				reduce childhood obesity by recognizing schools that are creating healthier
				school environments for children by promoting good nutrition and physical
				activity.
						(2)Participation
				requirementsIn order to receive recognition under the Program, a
				school shall—
							(A)demonstrate to the
				Secretary, at such time and in such manner as the Secretary may require, that
				the school—
								(i)has adopted and is
				carrying out the model local school wellness policy described by the Secretary
				under subsection (a)(2)(B)(iv);
								(ii)provides
				nutrition education—
									(I)in the case of an
				elementary school that offers more than 1 grade level, to students in at least
				half, but not fewer than 2, of the grade levels offered by the school;
									(II)in the case an
				elementary school that offers only 1 grade level, to all students enrolled in
				the school;
									(III)in the case of a
				middle school, to students in at least 1 grade level as part of a required year
				round instruction; and
									(IV)in the case of a
				high school, in at least 2 courses required for graduation;
									(iii)in the case of an elementary school or
				middle school, provides students with structured physical education classes and
				unstructured daily opportunities for physical activity;
								(iv)in the case of a
				high school—
									(I)offers structured
				physical education classes to students in at least 2 grade levels; and
									(II)provides all
				students enrolled in the school opportunities to participate in physical
				activity throughout the school year; and
									(v)adheres to the
				most recent nutrition rules promulgated by the Secretary—
									(I)under section
				9(a)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1758(a)(4)) for foods and food ingredients offered in school nutrition programs
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
				and this Act; and
									(II)for foods and
				food ingredients offered by schools outside of the programs; and
									(B)maintain a record of the participation of
				students in the activities under the benchmarks developed by the Secretary
				under paragraph (3) and the number of the benchmarks achieved by the school,
				and submit a report of such record to the Secretary at such time and in such
				manner as the Secretary may require.
							(3)BenchmarksNot
				later than 90 days after the date of the enactment of this subsection, the
				Secretary shall develop demonstrable benchmarks for schools participating in
				the Program under this subsection, which shall take into account—
							(A)the consumption by
				students at participating schools of a certain number of fresh fruits and
				vegetables per a certain number of weeks; and
							(B)the availability
				of healthy alternatives for meals and snacks in the cafeteria of participating
				schools, including whole wheat bread products and fresh fruits and
				vegetables.
							(4)Performance
				awardsThe Secretary and the
				Secretary of Education shall, jointly, determine which benchmarks should be
				achieved to receive distinction under the Program, and the levels of
				distinction available under the Program.
						(5)DefinitionsIn
				this subsection:
							(A)Elementary
				schoolThe term
				elementary school has the meaning given such term in section
				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7801).
							(B)Middle
				schoolThe term middle school means a public
				school in which the entering grade is not lower than grade 6 and the highest
				grade is not higher than grade 8, as determined under State law.
							(C)High
				schoolThe term high school means a public school
				in which the entering grade is not lower than grade 9 and the highest grade is
				grade 12, as determined under State
				law.
							.
		2.Updating
			 nutrition rulesSection
			 9(a)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(a)(4)) is amended by adding at the end the following:
			
				(C)Updating
				nutrition rulesFrom the
				amounts appropriated to carry out this subparagraph, the Secretary shall enter
				into a contract with the Institute of Medicine to provide recommendations to
				the Secretary on updating the rules promulgated under subparagraph
				(B).
				.
		3.Conforming
			 amendmentSection 204 of the
			 Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note;
			 Public Law 108–265) is repealed.
		
